Filed 8/23/22 P. v. Rapanut CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F083336
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. MCR060276)
                    v.

 JOHN JOE RAPANUT,                                                                        OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from an order of the Superior Court of Madera County. Mitchell C.
Rigby, Judge.
         Rex A. Williams, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         * Before     Hill, P. J., Meehan, J. and Snauffer, J.
                           STATEMENT OF APPEALABILITY
       This is an appeal from an order denying a post-judgment motion to vacate or
reduce a restitution fine. On January 7, 2022, this court determined the order is
appealable, pursuant to Government Code section 6111, subdivision (a).
                               STATEMENT OF THE CASE
       On October 16, 2018, pursuant to a negotiated plea, Rapanut pleaded no contest to
attempted possession of a drug or alcohol in prison (Pen. Code, 1 §§ 664, 4573.8), and
admitted a prior strike allegation (§§ 667, 1170.12), in exchange for a stipulated sentence
of 16 months in prison.
       On November 27, 2018, after considering the probation officer’s report, the court
sentenced Rapanut to 16 months in state prison. The court imposed various fines, fees,
and assessments, including a $300 restitution fine pursuant to section 1202.4,
subdivision (b), and a $750 presentence report fee pursuant to section 1203.1b.
       On August 2, 2021, Rapanut filed a motion to dismiss his restitution fine, relying
on Assembly Bill No. 1869 (2019-2020 Reg. Sess.) (AB 1869).
       On August 13, 2021, the court determined AB 1869 does not require reduction or
deletion of the minimum $300 restitution fine and denied Rapanut’s motion.
       On September 21, 2021, Rapanut filed a timely notice of appeal from the order
denying his motion.
       On May 11, 2022, the trial court granted Rapanut’s motion to vacate the $750
presentence report fee.
                                 STATEMENT OF FACTS
       The facts of the offense are not set forth in the record, other than in the Madera
County Probation Officer’s report. The report states that on September 12, 2017, while
Rapanut was incarcerated at Valley State Prison, a correctional officer conducted a search

       1   All statutory references are to the Penal Code.


                                               2.
of his cell, in which he discovered a latex glove containing a bindle of what later tested
presumptively positive for heroin.
                            APPELLATE COURT REVIEW
       Rapanut’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) The opening brief also
includes the declaration of appellate counsel indicating appellant was advised he could
file his own brief with this court. By letter on June 6, 2022, we invited Rapanut to submit
additional briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Rapanut.
                                      DISPOSITION
       The trial court’s August 13, 2021, order is affirmed.




                                              3.